Case 21-11750-mdc        Doc 27    Filed 06/24/21 Entered 06/24/21 11:40:47             Desc Main
                                   Document     Page 1 of 1



                        UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                               : CHAPTER 7
                                                     :
MIDNIGHT MADNESS DISTILLING LLC                      :
                                                     :
                              DEBTOR                 : BKY. NO. 21-11750-mdc

               NOTICE OF APPEARANCE AND REQUEST FOR NOTICES

         Kindly enter the appearance of Michael G. Menkowitz of Fox Rothschild LLP as counsel

to Anthony Lorubbio. In accordance with Bankruptcy Rule 2002, counsel requests that all

notices and papers served in this case be delivered to and served upon the following, and that the

following be added to the general matrix and all special or limited matrices in this matter:

                       Michael G. Menkowitz, Esquire
                       Fox Rothschild LLP
                       2000 Market Street, 20th Floor
                       Philadelphia, PA 19103
                       mmenkowitz@foxrothschild.com

                                              FOX ROTHSCHILD LLP


                                              /s/ Michael G. Menkowitz
                                              Michael G. Menkowitz




123950322.1
